United States Court of Appeals
                                                                        Fifth Circuit
                                                                       F I L E D
                                                                      November 12, 2003
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       Charles R. Fulbruge III
                                                                            Clerk


                                 No. 03-60243
                               Summary Calendar



MARVIN A. RODRIGUEZ; ANA MARIA RODRIGUEZ;
NANCY MARIA RODRIGUEZ; TANYA RODRIGUEZ,

                                                                Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A73-678-480
                          BIA No. A78-597-862
                          BIA No. A78-597-863
                          BIA No. A78-597-864
                         --------------------

Before JOLLY, SMITH, and WIENER, CIRCUIT JUDGES.

PER CURIAM:*

     Petitioners     (collectively,      “the     Rodriguez   family”)        are

citizens of Guatemala who appeal the denial of Petitioner Marvin

Rodriguez’s    application      for   asylum,   on   which    the     remaining

petitioners applied as riders.           See 8 U.S.C. § 1158.             Marvin

Rodriguez     also   appeals    the   denial    of   his   application        for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
withholding of deportation and relief under the Convention Against

Torture (CAT).      See 8 U.S.C. § 1158; 8 C.F.R. § 208.16(c).

     We conduct a de novo review of the BIA’s legal rulings but

“will defer to the BIA’s interpretation of immigration regulations

if the interpretation is reasonable.” Lopez-Gomez v. Ashcroft, 263

F.3d 442, 444 (5th Cir. 2001).           Factual findings are reviewed for

substantial evidence.         See id.    The substantial-evidence standard

requires only that the decision have some basis in fact in the

record; it does not require that we agree with the decision.

Renteria-Gonzalez v. INS, 322 F.3d 804, 816 (5th Cir. 2003). Under

the substantial evidence test, we may not reverse the BIA’s factual

determination unless the evidence compels it. Chun v. INS, 40 F.3d

76, 78 (5th Cir. 1994).

     The    record    supports     the       BIA’s    conclusion    that   Marvin

Rodriguez’s testimony is contradictory.                The Rodriguez family’s

assertion   that     Marvin    Rodriguez      was    specifically   targeted   by

guerrillas is contradicted by his own account of the bridge attack,

in which he testified that the guerrillas had mistaken him for a

member of the military.          In addition, the Rodriguez family has

failed to provide any documentary evidence to support the claim of

persecution.      In light of the vague and contradictory testimony

given by Marvin Rodriguez, the BIA did not err in concluding that

some form    of    documentary    support      was    vital   to   the   Rodriguez

family’s claims.      See In re Y-B, 21 I & N Dec. 1136, 1139 (1998).



                                         2
       Marvin Rodriguez also contends that he is entitled to relief

under   the   CAT    because    deportation      to   Guatemala       would   almost

certainly lead to his being tortured.            The CAT requires an alien to

show “‘that it is more likely than not that he or she would

be   tortured   if    removed    to    the    proposed      country   of   removal.

The testimony of the applicant, if credible, may be sufficient

to sustain the burden of proof without corroboration.’”                       Efe v.

Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002) (citation omitted);

8 C.F.R. § 208.16(c)(2).           In the absence of any corroborating

evidence to support his claims, Marvin Rodriguez’s inconsistent

testimony cannot sustain his burden of proof.                See Efe, 293 F.3d at

907.      Accordingly,    the    BIA    did    not    err    in   denying     Marvin

Rodriguez’s CAT claim.

       Petitioners Marvin and Ana Maria Rodriguez have not briefed

the BIA’s denial of their application for cancellation of removal.

The issue is therefore waived on appeal.              See Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993).

       The Petitioners’ petition for review is

DENIED.




                                         3